Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of invention I and II directed to claims 1-11 in the reply filed on 02/12/2021 is acknowledged.

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/12/2021.

Applicant’s arguments with respect to grouping inventions I and II as one group have been fully considered and are persuasive. 



Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “a tissue sample” in line 5 should be amended to read –the tissue sample--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookwalter et al (US 4,926,877).

As to claim 1, Bookwalter discloses a biopsy needle (biopsy needle 10, col.3, fig.1-4) assembly configured for use with a tissue biopsy device (abstract, col.3, lines 40-50, fig.3), the biopsy needle assembly comprising: 
an outer tubular member comprising a distal end portion configured to sever a first portion of a tissue sample (outer needle 12 having sharp distal end/blade 38, 38 and 40 to core/cut tissue T, col.5, lines 38-50, as best seen in fig.3); and 
a cutting member slidably disposed within the outer tubular member (inner cutting blade 14 having longitudinal metal blade 16, col.3, lines 45-67, fig.1 and 3), wherein the cutting member comprises a distal end portion (distal portion 16a with sharp cutting end 

As to claim 2, Bookwalter discloses the biopsy needle assembly, wherein the outer tubular member further comprises a lumen (lumen/bore 30 of outer needle 12, col.4, lines 3-6, fig.1 and 3), wherein the distal end portion of the cutting member further comprises a tab (sharp arcuate 36, col.4, lines 47-56, fig.1 and 3), and wherein displacement of a portion of the tab into the lumen of the outer tubular member is configured to sever the second portion of the tissue sample (further insertion or distal end 16 at 12b of the needle body 12 causes cutting edge 38 to advance into the tissue T to a desired depth and the tubular needle body isolates (sets up) the tissue T' to be severed. By thumb actuation, the thumb actuator 18 is advanced to the position shown in FIG. 3, again in the direction of arrow A and the leading edge 36 of the cutting blade severs the tissue T' from the mass T of surrounding tissue. Blade 16 sealably closes off opening 28 at the distal end of body 12 with the distal end 16b of the blade, col.4, lines 58-67 and col.5, lines 32-38, as best seen in fig.3).

As to claim 3, Bookwalter discloses the biopsy needle assembly, wherein the distal end portion comprises at least one opening (opening between track 32 and wall 22, and slot 

As to claim 4, Bookwalter discloses the biopsy needle assembly, wherein the portion of the tab is bent (arcuate configuration of 36, col.4, lines 57-55, as best seen in fig.1 and 3) such that the tab is configured to enter the lumen of the outer member through the at least one opening (blade 16 with arcuate 36 are actuated by actuator 18 through slot 34, to exit opening between 34 and 22 to enter and traverse bore 30 to close opening 28 of needle 12, col.5, lines 47-67, fig.1 and 3).

As to claim 5, Bookwalter discloses the biopsy needle assembly, wherein the tab is configured to sever the second portion of the tissue sample at or adjacent a distal-most point of the distal end portion of the outer tubular member (distal end 16a/16b severs the distal end of cored sample T and/or parts off the end portion of tissue sample T form the reminder of mass tissue to form clean/separate sample T’, col.4, lines 58-67 and col.5, lines 32-38, as best seen in fig.3).

As to claim 6, Bookwalter discloses the biopsy needle assembly, wherein the cutting member is configured to sever the second portion of the tissue sample at an optimized position from a distal-most point of the distal end portion of the outer tubular member (blade 16 sealably closes off opening 28 at the distal end of body 12 with the distal end .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookwalter et al (US 4,926,877), in view of Paolo et al (US 5,910,121).

As to claims 7 and 8, Bookwalter discloses a tissue biopsy device (biopsy needle 10, col.3, and fig.1-4) configured to obtain a tissue sample (T’ sample, as best seen in fig.3), comprising: 
a second elongate member and configured to sever a first portion of a tissue sample (outer needle 12 having sharp distal end/blade 38, 38 and 40 to core/cut tissue T, col.5, lines 38-50, as best seen in fig.3); 

 an actuator (actuator 18 configured to move/actuate inner blade 14/16, col.3, lines 53-57 and col.5, lines 45-67, as best seen in fig.1 and 3) configured to actuate at least the second elongate member and the third elongate member such that the tissue sample is severed.
 
Bookwalter discloses the invention substantially as claimed above, but failed to explicitly teach a first elongate member/trocar configured to be advanced into a body tissue, wherein the first member/trocar comprises a distal end portion configured to facilitate advancement of the biopsy needle assembly through a body tissue.

However Paolo discloses an analogous biopsy needle, comprising outer cannula (2, fig.1 and 4-5), inner cannula (4, fig.1 and 4-5), and a first elongate member/trocar (stylet 10, fig.1, col.4, lines 19-55) configured to be advanced into a body tissue, wherein the trocar comprises a distal end portion configured to facilitate advancement of the biopsy 

As these stylets/trocars are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention, to include a stylet within outer needle 12, taught by Bookwalter’s invention, as stylet 10 taught by Paolo’s invention, without changing its respective function, in order to facilitates perforation of the first layer of bone tissue, without involuntarily coring tissue into the outer needle lumen, as taught by Paolo’s invention (col.4, lines 40-50).

As to claim 9, Bookwalter discloses the biopsy needle assembly, wherein a distal end portion of the third elongate member is configured to be displaced toward a central axis of the second elongate member to sever the second portion of the tissue sample (distal end 16a/16b severs the distal end of cored sample T and/or parts off the end portion of tissue sample T form the reminder of mass tissue to form clean/separate sample T’, col.4, lines 58-67 and col.5, lines 32-38, as best seen in fig.3).

As to claim 10, Bookwalter discloses the biopsy needle assembly, wherein a distal end portion of the second elongate member is configured to direct the displacement of the distal end portion of the third elongate member (narrowed distal end 12b of the needle body 12 functions to confine the distal end 16b of blade 16 within the needle body as it 

As to claim 11, Bookwalter discloses the biopsy needle assembly, wherein the third elongate member is further configured to extract the severed tissue sample from the body tissue (Blade 16 sealably closes off opening 28 at the distal end of body 12 with the distal end 16b of the blade curving obliquely downwardly during forward movement of thumb actuator 18 due to the side edges 16c of the blade contacting the vertical narrowed bore surfaces 42 at the distal end of the body 12 and or the curved leading edge 36 of blade 16 contacting the inside surfaces of top wall 22 where it bends inwardly at the distal end 12a of the needle body 12. The tissue specimen is thus cleanly separated from the host tissue, trapped within the bore 30 of the instrument body 12, and the needle 10 may be withdrawn without tearing of any of the surrounding tissue T, col.5, lines 56-67, fig.3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure of Peliks et al (US 2015/0065912) comprising outer needle 10/50, inner tubular cutter 32 with part-off tab 30 inserted into outer opening 52 and/or opening 91 into inside lumen of outer tube 10/50, as best seen in fig.7, 9a and 9b. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791